DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 22, 2022 has been entered.

Withdrawn Rejections
Any rejections and or objections, made in the previous Office Action, and not repeated below, are hereby withdrawn due to Applicant’s amendments and/or arguments in the response dated November 22, 2022. However, new rejections may have been made using the same prior art if still applicable to the newly presented amendments and/or arguments.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 3 , 5, 9 – 11, 14, 15, and 18 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hong et al. (USPGPub 2014/0106132 A1).

Hong et al. disclose a label sheet assembly (Figures 27a, #711; Paragraph 0171) comprising: a facestock layer having first and second sides (Figure 27d, #713; Paragraphs 0172 and 0173), the facestock layer including at least one cut line that defines at least one label and a matrix portion on the first side wherein the facestock layer is configured to receive indicia thereon (Paragraph 0176; Figure 27a, #745-1 to 745-6 and 749-1 to 749-6); an adhesive layer along the second side (Figure 27d, #715; Paragraph 0174); a liner sheet layer having top and bottom surfaces (Figure 27d, #721; Paragraph 0175), the top surface attached to the adhesive layer along the facestock layer (Figure 27d, #721; Paragraph 0175); and a first vertical, raised feature along the bottom surface of the liner sheet layer, wherein the at least one surface feature is aligned along a process direction as the label sheet is to be processed through a printer and is configured to provide a zone of tactile sensitivity along the label sheet assembly (Figure 27a, #763-1 to 763-3; Paragraphs 0123, 0136 and 0179), a first, raised vertical surface feature along the bottom surface of the liner sheet layer and adjacent a first side edge of the sheet, a second vertical, raised surface feature adjacent a second side edge of the sheet and a third, raised  vertical surface feature disposed radially inward of the first and second edges (Figure 10A - 14; Paragraphs 0133, 0174 and 0184), the first and second vertical surface features include a plurality of spaced areas with rounded outer edges (Figures 4a – 4c) as in claim 1. With respect to claim 2, a first surface feature applied along a header portion of the first side of the facestock layer wherein the first surface feature may provide a zone of tactile sensitivity along the label sheet assembly (Figure 27a, #761 – 1 to 761 – 3; Paragraph 0179). Regarding claim 3, a second surface feature applied along a footer portion opposite of the first side of the facestock layer along an opposite edge of the first surface feature. (Figure 27a, #763 – 1 to 763 – 3; Paragraph 0179). For claim 5, the at least one surface feature includes alignment features wherein the alignment features include at least one a straight line (Figure 27a; Paragraph 0180). Hong et al. disclose a label sheet assembly (Figures 27a, #711; Paragraph 0171) comprising: a facestock layer having first and second sides, the facestock layer including at least one cut line that defines at least one label and a matrix portion wherein the facestock layer is configured to receive indicia thereon (Paragraph 0176; Figure 27a, #745-1 to 745-6 and 749-1 to 749-6); an adhesive layer along the second side of the facestock layer (Figure 27d, #715; Paragraph 0174); a liner sheet layer having top and bottom surfaces, the top surface attached to the adhesive layer along the facestock layer (Figure 27d, #721; Paragraph 0175); and at least one raised surface feature along the bottom surface of the liner sheet layer that includes an embossed texture (Figure 10B; Paragraphs 0174 and 0184) formed into a pattern including a first vertical surface feature (Figure 10B; Paragraphs 0174 and 0184), a second vertical raised surface feature and a third vertical raised surface feature wherein the vertical surface features are aligned along a process direction as the label sheet is to be processed through a printer (Figure 10B; Paragraphs 0174 and 0184), the first and second vertical surface features include a plurality of spaced areas with rounded outer edges (Figures 4a – 4c) as in claims 9 and 14. With respect to claim 10, a first surface feature applied along a header portion of the first side of the facestock layer (Figure 27a, #761 – 1 to 761 – 3; Paragraph 0179). Regarding claim 11, a second surface feature applied along a footer portion of the first side of the facestock layer along an opposite edge of the first surface feature (Figure 27a, #761 – 1 to 761 – 3; Paragraph 0179). For claim 15, the at least one surface feature includes alignment features wherein the alignment features include at least one of a straight line relative to leading edges to visually assist a user to align the label sheet assembly with a printer (Figure 27a; Paragraph 0180). With regard to claim 18, a first surface feature is positioned along a header portion on the bottom surface of the liner sheet layer (Figure 10b, Paragraph 0133). As in claim 19, a second surface feature that is positioned along a footer portion on the bottom surface of the liner sheet layer (Figure 10b, Paragraph 0133). With respect to claim 20, the bottom side further includes at least one of a first surface feature and a second surface feature (Figure 10b, Paragraph 0133). However, Hong et al. fail to disclose the third vertical surface feature includes a plurality of spaced areas having a generally arrow shape with rounded edges and are generally aligned with the plurality of spaced areas of the first and second vertical surface features.

With regard to the limitation of “the third vertical surface feature includes a plurality of spaced areas having a generally arrow shape with rounded edges and are generally aligned with the plurality of spaced areas of the first and second vertical surface features”, It is well settled that a particular shape of a prior invention carries no patentable weight unless the applicant can demonstrate that the new shape provides significant unforeseen improvements to the invention.  In the instant case, the application does not indicate any new, significant attributes of the invention due to its shape which would have been unforeseen to one of ordinary skill in the art. A change in size or shape is generally recognized as being within the level of ordinary skill in the art, absent unexpected results.  MPEP 2144.04 (I) and (IV). One of ordinary skill in the art would have been motivated to change the shape of the third vertical surface feature to an arrow in order to change the visual attractiveness of the surface feature.

Claims 4, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hong et al. (USPGPub 2014/0106132 A1) as applied to claims 1 and 9 – 11 above, and further in view of Jacob (USPN 4,459,344).

Hong et al. disclose a label sheet assembly (Figures 27a, #711; Paragraph 0171) comprising: a facestock layer having first and second sides (Figure 27d, #713; Paragraphs 0172 and 0173), the facestock layer including at least one cut line that defines at least one label and a matrix portion on the first side wherein the facestock layer is configured to receive indicia thereon (Paragraph 0176; Figure 27a, #745-1 to 745-6 and 749-1 to 749-6); an adhesive layer along the second side (Figure 27d, #715; Paragraph 0174); a liner sheet layer having top and bottom surfaces (Figure 27d, #721; Paragraph 0175), the top surface attached to the adhesive layer along the facestock layer (Figure 27d, #721; Paragraph 0175); and a first vertical, raised feature along the bottom surface of the liner sheet layer, wherein the at least one surface feature is aligned along a process direction as the label sheet is to be processed through a printer and is configured to provide a zone of tactile sensitivity along the label sheet assembly (Figure 27a, #763-1 to 763-3; Paragraphs 0123, 0136 and 0179), a first, raised vertical surface feature along the bottom surface of the liner sheet layer and adjacent a first side edge of the sheet, a second vertical, raised surface feature adjacent a second side edge of the sheet and a third, raised  vertical surface feature disposed radially inward of the first and second edges (Figure 10A - 14; Paragraphs 0133, 0174 and 0184), the first and second vertical surface features include a plurality of spaced areas with rounded outer edges (Figures 4a – 4c). Hong et al. disclose a label sheet assembly (Figures 27a, #711; Paragraph 0171) comprising: a facestock layer having first and second sides, the facestock layer including at least one cut line that defines at least one label and a matrix portion wherein the facestock layer is configured to receive indicia thereon (Paragraph 0176; Figure 27a, #745-1 to 745-6 and 749-1 to 749-6); an adhesive layer along the second side of the facestock layer (Figure 27d, #715; Paragraph 0174); a liner sheet layer having top and bottom surfaces, the top surface attached to the adhesive layer along the facestock layer (Figure 27d, #721; Paragraph 0175); and at least one raised surface feature along the bottom surface of the liner sheet layer that includes an embossed texture (Figure 10B; Paragraphs 0174 and 0184) formed into a pattern including a first vertical surface feature (Figure 10B; Paragraphs 0174 and 0184), a second vertical raised surface feature and a third vertical raised surface feature wherein the vertical surface features are aligned along a process direction as the label sheet is to be processed through a printer (Figure 10B; Paragraphs 0174 and 0184), the first and second vertical surface features include a plurality of spaced areas with rounded outer edges (Figures 4a – 4c). A first surface feature applied along a header portion of the first side of the facestock layer (Figure 27a, #761 – 1 to 761 – 3; Paragraph 0179). A second surface feature applied along a footer portion of the first side of the facestock layer along an opposite edge of the first surface feature (Figure 27a, #761 – 1 to 761 – 3; Paragraph 0179). However, Hong et al. fail to disclose at least one surface feature is a printed texture, the first surface feature and the second surface feature includes a solid color with contrasting indicia, the contracting indicia includes alignment features wherein the alignment features include at least one of a diagonal line and a straight line.  

Jacob teaches at least one surface feature is a printed texture (Abstract; Column 1, lines 31 – 52), , the first surface feature is a printed texture (Abstract; Column 1, lines 31 – 52), the first surface feature and the second surface feature includes a solid color with contrasting indicia (Column 7, lines 1 – 18), the solid color includes at least one of Blue (PMS 286) and Red (PMS 185) (Column 7, lines 1 – 18),  the bottom side includes a header portion and a footer portion with a solid color that is different from the header portion and the footer portion of the facestock layer (Column 7, lines 1 – 18, Where the printed matter is not  functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability.  MPEP 2112.01 (III).), and {7066966:2}the contracting indicia includes alignment features wherein the alignment features include at least one of a diagonal line and a straight line (Column 7, lines 1 – 18, It is well settled that a particular shape of a prior invention carries no patentable weight unless the applicant can demonstrate that the new shape provides significant unforeseen improvements to the invention.  In the instant case, the application does not indicate any new, significant attributes of the invention due to its shape which would have been unforeseen to one of ordinary skill in the art. A change in size or shape is generally recognized as being within the level of ordinary skill in the art, absent unexpected results.  MPEP 2144.04 (I) and (IV). One of ordinary skill in the art would have been motivated to change the shape of the alignment features to a straight or diagonal line in order to change the visual attractiveness of the surface feature.) for the purpose of having a raised printing that has an increased tactile sensitivity for uses such as Braille (Column 1, lines 31 – 52).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have print texture or solid color indicia in Hong et al. in order to have a raised printing that has an increased tactile sensitivity for uses such as Braille as taught by Jacob.

Response to Arguments
Applicant's arguments filed November 22, 2022 have been fully considered but they are not persuasive.

In response to applicant’s argument that Hong does not teach or suggest providing surface features on the bottom surface of the liner sheet to provide a zone of tactility, the Examiner respectfully disagrees. Figure 10A - 14; Paragraphs 0133 0 136 show that surface features may be formed in a variety of ways, causing the bottom surface of the sheet to also have formed on there a zone of tactility having first, second, and third vertical surface features.

In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, there is motivation to combine the references as both Hong et al. and Jacob are directed towards making tactile texture on the surface of assembly, giving them the ability to have grip. Hong et al. is designed to be a printable surface (Paragraph 0173), and Jacob teaches that the ink may be used on paper (Column 5, lines 62 – 67; Column 8, line 55 to Column 9, line 20) and film (Column 5, lines 10 – 11).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the material of Jacob may be used on the substrate of Hong in order to form a tactile texture on the surface of assembly.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patricia L Nordmeyer whose telephone number is (571)272-1496. The examiner can normally be reached 10am - 6:30pm EST, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Patricia L. Nordmeyer/
Primary Examiner
Art Unit 1788



/pln/            Primary Examiner, Art Unit 1788                                                                                                                                                                                            	December 12, 2022